 Case 1:19-cr-00253-TSE Document 242 Filed 04/02/20 Page 1 of 16 PageID# 973



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

 UNITED STATES OF AMERICA                         *           Crim No. 1:19-CR-253

        v.                                        *

 KRISTOPHER LEE DALLMANN, et al.                  *           The Honorable T.S. Ellis, III

                 Defendants.                      *

    *        *     *       *       *       *      *       *       *       *      *       *       *

                   DEFENDANT KRISTOPHER LEE DALLMANN’S
                 MOTION TO SUPPRESS STATEMENTS AND EVIDENCE

        Defendant Kristopher Lee Dallmann, by and through undersigned counsel and pursuant to

Rule 12(b)(3) of the Federal Rules of Criminal Procedure, hereby moves this Honorable Court to

issue a pretrial ruling suppressing certain evidence confiscated by FBI agents during the execution

of a search warrant for 2216 Tona Circle, Las Vegas, Nevada on the grounds that the evidence was

improperly seized, as well as all statements made to FBI agents and all evidence contained within

Defendant’s cellular phone that was seized during the execution of a search warrant for 2154 Tona

Circle, Las Vegas Nevada on the grounds that the statements were not voluntary and the cellular

phone was improperly seized. In support thereof, Defendant states as follows:

                          RELEVANT FACTUAL BACKGROUND

        On November 16, 2017, the FBI simultaneously executed search warrants for Mr.

Dallmann’s two neighboring properties located at 2154 and 2216 Tona Circle, Las Vegas, Nevada

(attached hereto as Exhibit A and Exhibit B, respectively) in conjunction with suspected copyright

violations through a streaming media service run by Mr. Dallmann. The search warrants permitted

FBI agents to search the properties and seize, inter alia, “all records and information from October

1, 2011 to the present …. including … [r]ecords and information relating to notices, letters, emails,
Case 1:19-cr-00253-TSE Document 242 Filed 04/02/20 Page 2 of 16 PageID# 974



and complaints about copyright infringement, piracy, and the use of copyrighted works without

permission and compensation to the copyright owners[.]”

       Mr. Dallmann and his husband, Jared Edwards, were at home at the property located at

2154 Tona Circle when the warrants were executed via a surprise raid. The FBI did not have a

corresponding arrest warrant at the time of the raid. Regardless, Mr. Dallmann and his husband

were removed from the house by gunpoint. Mr. Dallmann’s tenant living in 2216 Tona Circle was

similarly removed from his home. All three were and detained as FBI agents ransacked the homes.

Their cellular phones were taken from them. At no time was Mr. Dallmann informed that he was

free to leave, nor was he provided a copy of the warrants granting the FBI authority to search his

home and rental property. He feared for his own safety and the safety of his husband.

       After Mr. Dallmann and Mr. Edwards’ bedroom had been thoroughly searched by FBI

agents, the couple was brought into the room for further detainment and interrogation. An FBI

agent came to the room with Mr. Dallmann’s phone and requested that he unlock it. He was told

by an armed SWAT officer guarding the door that he was not to touch his phone, and was instead

asked to write the unlock code down for the FBI agents to use.

       At this point, considering that he felt threatened and obligated to comply with the FBI, and

was unsure of his rights, Mr. Dallmann asked the FBI agents if he could call a lawyer. An FBI

agent told Mr. Dallmann that a lawyer was “unnecessary” and would just “complicate” things. Mr.

Dallmann believed his request for a lawyer was being ignored and he was powerless to do anything

about it. He then, under duress, provided the agent with is cellular phone unlock code.

       The FBI agents then requested to interview Mr. Dallmann and Mr. Edwards separately,

without counsel. The FBI agents pressured the couple, claiming that cooperation now would have

a significant impact on how possible future criminal proceedings would turn out. They requested




                                                2
Case 1:19-cr-00253-TSE Document 242 Filed 04/02/20 Page 3 of 16 PageID# 975



that Mr. Dallmann and Mr. Edwards sign Miranda waivers and agree to do as the FBI agents

requested. The contents of the waivers were not explained to Mr. Dallmann. Mr. Dallmann felt

that he was at the agents’ mercy and did not have the option of objecting. He consented to the FBI

agents’ demands under duress, as did Mr. Edwards. The FBI agents then gave Mr. Dallmann a

copy of the warrant authorizing the search. Almost an hour had passed since the raid had begun.

       Mr. Edwards was taken from the bedroom and the FBI agents proceeded to interrogate Mr.

Dallmann alone. The FBI agents asked pointed questions that Mr. Dallmann knew could

incriminate him, but he felt helpless to refrain from answering. The events of the morning were

intensely distressful to Mr. Dallmann. Indeed, in his affidavit, the FBI agent who interrogated Mr.

Dallmann described that at one point he started “crying spontaneously.” Regardless, the FBI agents

pressed on with the interview. At no point during the interview did Mr. Dallmann feel that he had

any choice but to comply with FBI.

       During the interview, the Government alleged that Mr. Dallmann described that he had

previously been advised by counsel through a memorandum about what constituted copyright

violation versus what constituted legal use. The Government alleged that Mr. Dallmann explained

that he believed his actions all constituted legal use of copyrighted media, pursuant to the

attorney’s legal memo.

       Also, during the execution of the warrants, FBI agents searching the 2216 Tona Circle

property discovered a document dated January 2008, addressed to Mr. Dallmann, issued from Mr.

Dallmann’s then-attorney, and labeled as “privileged” (hereinafter, the “Confiscated Document”).

The FBI understood that the Confiscated Document was that which Mr. Dallmann alluded to in

his interview. Despite the time limitations as to seizable documents per the warrant, the

Government searched all of the documents contained within the files at the property. Despite the




                                                3
Case 1:19-cr-00253-TSE Document 242 Filed 04/02/20 Page 4 of 16 PageID# 976



warrant limiting seizable documents to those dated October 1, 2011 and later, the FBI agents

searched for and seized the Confiscated Document.



                                          ARGUMENT

  I.   Mr. Dallmann’s statements made during the interrogation were involuntarily made, and
       thus should be suppressed.

       A.    Mr. Dallmann’s statements were rendered involuntarily as part of a coerced
             custodial interrogation

       Upon entering the house and removing Mr. Dallmann at gunpoint, Mr. Dallmann was

effectively taken in to custody and detained. Consequently, Mr. Dallmann’s subsequent interview

was a custodial interrogation.

       The Supreme Court has defined “custodial interrogation” as “questioning initiated by law

enforcement officers after a person has been taken into custody or otherwise deprived of his

freedom of action in any significant way.” Miranda v. Arizona, 384 US. 436, 444 (1966). The

accused’s custodial status “must be determined based on how a reasonable person in the suspect’s

situation would perceive his circumstances.” Yarborough v. Alvarado, 541 U.S. 652 662 (2004).

In Thompson v. Keohane 516 U.S. 99 (1995), the Court explained the custody test as follows:

         Two discrete inquiries are essential to the determination: first, what were the
         circumstances surrounding the interrogation; and second given those
         circumstances, would a reasonable person have felt he or she was not at liberty
         to terminate the interrogation and leave. Once the scene is set and the players’
         lines and actions are reconstructed, the court must apply an objective test to
         resolve the ultimate inquiry: was there a formal arrest or restraint on freedom of
         movement of the degree associated with a formal arrest.

Id. at 112 (internal quotations omitted). As Keohane suggests, courts have established that the

totality of the circumstances, including the location of the interrogation, must be taken into

consideration when evaluating whether the accused was in custody. Dickerson v. United States,

530 U.S. 428, 434 (2000) (“The due process test takes into consideration ‘the totality of all the


                                                 4
Case 1:19-cr-00253-TSE Document 242 Filed 04/02/20 Page 5 of 16 PageID# 977



surrounding circumstances-both the characteristics of the accused and the details of the

interrogation. Reck v. Pate, 367 U.S. 433, 440 (1961) (“All the circumstances attendant upon the

confession must be taken into account.”).

       In this case, the interview of Mr. Dallmann was a custodial interview because the

questioning occurred under circumstances in which a reasonable person would not have felt he

was at liberty to terminate the interrogation and leave. See Thompson, 516 U.S. at 112. He and his

husband were removed from gunpoint, detained for an extended period of time, then brought back

into the house where they were watched over by guarded SWAT officers. Their inquiries regarding

counsel were shot down, they were pressured to cooperate, and threatened with adverse legal

ramifications if they did not. The couple was then separated and Mr. Dallmann was interrogated

alone, under extreme pressure to the point that he broke down crying in fear. Under such

conditions, there is tremendous compulsion and psychological pressure for a suspect to respond to

questions. Dickerson, 530 U.S. at 447 (“…the process of in-custody interrogation contains

inherently compelling pressures which work to undermine the individual’s will to resist and to

compel him to speak where he would not otherwise do so freely.”).

       Though persuasive, the Ninth Circuit’s opinion in U.S. v. Baron is highly analogous. 860

F.2d 911 (9th Cir. 1988). In that case, police detained Baron and her boyfriend outside of their

apartment for questioning related to suspected drug activity. After being detained for

approximately thirty-five minutes, three police officers escorted Baron alone into her apartment,

took her to her bedroom, read Miranda rights, and conducted a blacklight search. The Baron court

found this interrogation “highly coercive,” amounting to a constructive arrest. The Court noted

that gender differences between the suspect and the police officers played a role in the suspect’s

perceived helplessness, and analogized such dynamics with other cases where differences in race




                                                5
 Case 1:19-cr-00253-TSE Document 242 Filed 04/02/20 Page 6 of 16 PageID# 978



and nationality can create further subjective impressions of pressure and lack of free will. Similarly

here, along with being escorted front his house by gunpoint, held in extended detention, and

subjected to an isolated bedroom interrogation while surrounded by armed agents, Mr. Dallmann’s

sexual orientation played a role in his feeling like an “other” who needed to submit to the officer’s

demands so as to protect himself and his same-sex partner. Accordingly, there is no doubt that Mr.

Dallmann’s interview was a custodial interrogation coercively obtained.

        The Fourth Circuit has held similarly in analogous cases. In United States v. Hashime, the

19-year old defendant

         had awoken at gunpoint to a harrowing scene: his house was occupied by a flood
         of armed officers who proceeded to evict him and his family and restrict their
         movements once let back inside. Throughout the interrogation, Hashime was
         isolated from his family members, with his mother's repeated requests to see him
         denied. It is little wonder that Hashime testified that, during the interrogation, ‘I
         didn't think I had any chance to leave.... I felt that I was ... trapped and ... had to
         stay where I was and do what I was told.’

734 F.3d 278, 284 (4th Cir. 2013). The Hashime Court held that, even though the police had told

the defendant that he was free to go at any time, the totality of the circumstances clearly rendered

the interview a coercive custodial interrogation.

        A similar conclusion was reached in U.S. v. Colonna. 511 F.3d 431, 435 (4th Cir. 2007).

There, the Fourth Circuit found a coercive custodial interview where

         Colonna was awakened by armed agents and guarded by agents until the search
         and interview concluded. The home was inundated with approximately 24
         officers who gave Colonna and his family members instructions; that is, they
         told them where to sit and restricted their access to the home. Colonna did not
         voluntarily request to speak with Agent Kahn. Instead, Agent Kahn requested
         that Colonna accompany him to a FBI vehicle to answer questions, wherein a
         full-fledged interrogation took place. Agent Kahn questioned Colonna for
         almost three hours, albeit with breaks. But, even during these breaks, Colonna
         was constantly guarded. Although Colonna was not placed under formal arrest,
         he was told twice that lying to a federal agent was a federal offense. And, at no
         time was he given Miranda warnings or informed that he was free to leave.

Id. at 435.


                                                    6
 Case 1:19-cr-00253-TSE Document 242 Filed 04/02/20 Page 7 of 16 PageID# 979



       Here, based upon the totality of the circumstances (an early morning raid of the home of a

vulnerable same-sex couple, the men being forcibly removed from the house at gunpoint and

detained outside of the house for an extended period of time, Mr. Dallmann being guarded by

armed agents at all times, his request for an attorney ignored, being separated from his husband

and isolated in his bedroom with several agents, being told that he would be treated more harshly

if he did not cooperate, and being pressed to continue the interrogation even after he broke down

crying) clearly demonstrate that Mr. Dallmann had felt that he had lost his agency and was

compelled to submit to the will of the federal agents. Accordingly, the interview was a coercive

custodial interrogation.

       B.    Mr. Dallmann’s statements were not voluntary because the FBI refused to permit Mr.
             Dallmann to consult with counsel, despite his request for the same, in violation of
             Mr. Dallmann’s Sixth Amendment rights.

       As previously described, Mr. Dallmann asked an FBI agent whether he could call his

attorney before continuing to lend the agents his assistance in their search. The FBI agent rejected

the request, telling Mr. Dallmann that attorneys just make things more complicated. This is a clear

violation of Mr. Dallmann’s Sixth Amendment right to counsel. The FBI’s claim that attorneys are

a hassle was deceptive and obviated any waiver or consent that Mr. Dallmann gave at the moment.

Mr. Dallmann felt intimidated and believed that his request was being ignored and would not be

honored, thus compounding his impression of being at the mercy of the FBI agents.

       This case is analogous to that of U.S. v. Nichols. 438 F.3d 437 (4th Cir. 2006). In Nichols,

the defendant had requested an attorney prior to being interviewed. None was provided to him and

he was pressured to, and did, subsequently sign a Miranda waiver and submit to an interview. The

interviewing officer later provided contradictory testimony claiming that the defendant had never

made such a request for an attorney. The district court determined, and the 4th Circuit upheld, that

the defendant’s testimony was credible and thus suppressed the statements given pursuant to the


                                                 7
 Case 1:19-cr-00253-TSE Document 242 Filed 04/02/20 Page 8 of 16 PageID# 980



interview, regardless of the Miranda waiver. The exact situation occurred here – Mr. Dallmann

requested an attorney, his request was denied, and he was subsequently pressured to sign a waiver

and submit to interrogation. The entire interview, therefore, should be suppressed.

       Moreover, when Mr. Dallmann was interrogated, he made comments about a memorandum

his attorney had drafted that provided him with parameters for how to legally run his media

streaming business. Upon pressure, Mr. Dallmann discussed advice he had received from counsel.

Particularly considering Mr. Dallmann’s prior request for counsel, the agents should have stopped

the interrogation from going any further, or at the very least stopped that line of questioning.

Instead, the agents continued the interview without the presence of an attorney and grilled Mr.

Dallmann to further discuss privileged information. Mr. Dallmann felt that his compliance was not

optional. As Mr. Dallmann’s right to an attorney had been denied, this disclosure should never

have been made, cannot constitute a waiver of the attorney-client privilege in the document, and

should be suppressed.

       C.    Mr. Dallmann did not waive his rights because the FBI coerced Mr. Dallmann into
             involuntarily signing the Miranda waiver.

       It is well-established that the admissibility of an accused’s statements to government

investigators in a custodial setting hinges on whether the accused received adequate warnings and

voluntarily waived his rights before making the statements. See Miranda, 384 US. at 475. When

questioned in a custodial setting, “the accused must be adequately and effectively apprised of his

rights and the exercise of those rights must be fully honored.” Missouri v. Seibert, 542 U.S. 600,

608 (2004). (“Failure to give the prescribed warnings and obtain a waiver of rights before custodial

questioning generally requires exclusion of any statements obtained.”).

       The question of whether the accused waived a constitutional right “is not one of form, but

rather whether the defendant in fact knowingly and voluntarily waived the rights delineated in the



                                                 8
 Case 1:19-cr-00253-TSE Document 242 Filed 04/02/20 Page 9 of 16 PageID# 981



Miranda case. North Carolina v. Butler, 441 U.S. 369, 373 (1979). When performing this inquiry,

courts must "indulge in every reasonable presumption against waiver.” Brewer v. Williams, 430

U.S. 387, 404 (1977). Moreover, courts must again take into account the totality of the

circumstances surrounding the case. A suspect's relinquishment of the rights established in

Miranda must have been voluntary in the sense that it was the product of a free and deliberate

choice rather than intimidation, coercion, or deception. Moran v. Burbine, 475 U.S. 412 421

(1986). In addition, the waiver must have been made with a full awareness of both the nature of

the right being abandoned and the consequences of the decision to abandon it." 475 U.S. at 421.

       Here, there is simply not sufficient evidence to suggest that Mr. Dallmann knowingly,

intelligently, and voluntarily waived his constitutional rights. Instead, all the evidence points to a

coercive effort to all but force Mr. Dallmann to sign the Miranda waiver against his will. Moreover,

although the Miranda rights were contained within the document, the FBI agents never read those

rights to Mr. Dallmann and never permitted him to read and consider the document before signing

it. Accordingly, Mr. Dallmann was never adequately appraised of his rights and did not knowingly

waive them.

       For all of these reasons, Mr. Dallmann never waived his rights and was coerced into

providing information against his will. Such improperly acquired evidence should be suppressed.

 II.   The Confiscated Document was improperly seized and thus should be suppressed.

       A. The Confiscated Document was outside of the defined scope of the search warrants
          being executed.

       The warrant authorizing the search of 2216 Tona Circle and seizure of evidence found

therein limited the date of evidence permitted to be seized to evidence dated from October 1, 2011

to the present. The Confiscated Document was dates January, 2008, thus was well outside the

permissible range of evidence that could legally be seized. Consequently, the seizure of the



                                                  9
Case 1:19-cr-00253-TSE Document 242 Filed 04/02/20 Page 10 of 16 PageID# 982



Confiscated Document was clearly, on its face, impermissibly seized and cannot now be used as

evidence against Mr. Dallmann.

       While it is true that there are limited instances where seizures that fall outside of the scope

of a search warrant can still be used as evidence1, the Confiscated Document is not encompassed

by these exceptions, and thus is contained within the confines of a search warrant’s defined scope.

Indeed, the search warrant here even pre-contemplated that documents regarding the legality of

copyrighted material would likely be part of the search and seizure, and expressly limited the scope

of such documents eligible for seizure to those dated from October 1, 2011 to the present.

Accordingly, no good faith exception can save the Confiscated Document from inadmissibility.

       B.    The Confiscated Document is protected by attorney-client privilege, which Mr.
             Dallmann has never waived.

       As the Confiscated Document is a confidential memorandum written by Mr. Dallmann’s

attorney, it is protected by attorney-client privilege. That privilege does not disappear in the face

of a search warrant. See, e.g., McArthur, Eric D., The Search and Seizure of Privileged Attorney-

Client Communications, 72 University of Chicago Law Review 72, Iss. 2, Art. 7 (2005) (remarking

that “to refuse to extend the protections of the attorney-client privilege to the investigatory stage

preceding trial would be profoundly at odds with the policies behind the privilege. If the

government could search and seize privileged communications, attorney client communications

would be severely chilled and lawyers' ability to represent their clients effectively would be

undermined.”).



1
        “The Fourth Amendment proscribes all unreasonable searches and seizures, and it is a
cardinal principle that ‘searches conducted outside the judicial process, without prior approval by
judge or magistrate, are per se unreasonable under the Fourth Amendment — subject only to a few
specifically established and well-delineated exceptions.’” Mincey v. Arizona, 437 U.S. 385, 290
(1978).


                                                 10
Case 1:19-cr-00253-TSE Document 242 Filed 04/02/20 Page 11 of 16 PageID# 983



       Although there is no uniform consensus between federal courts as to how to treat privileged

documents seized pursuant to a search warrant, the vast majority (if not all) of those that have

considered the issue have determined that suppression, in one form or another, is the appropriate

remedy. See, e.g., id.; United States v. Abbell, 914 F. Supp. 519, 522 (S.D.Fla 1995) (ordering that

when privileged documents that have in fact been seized, they should be “returned forthwith.”);

National City Trading Corp v. United States, 635 F.2d 1020, 1026 (2d Cir. 1980) (“To the extent

that the files obtained here were privileged, the remedy is suppression and return of the documents

in question.”) (internal citation omitted); In re Search Warrant for Law Offices Executed on March

19, 1992, 153 F.R.D. 55, 58 (S.D.N.Y. 1994) (“[P]rivileged documents ... should remain

privileged, and ... should be restored to their owner or owners.”). This Court should align with the

prevailing jurisprudence and protect the attorney-client privilege Confiscated Document from

being introduced into evidence by suppressing the same.

       Finally, to the extent that the Government is arguing that the attorney-client privileged was

waived as to the document as a result of Mr. Dallmann’s discussion about the document during his

custodial interrogation, such a claim must obviously fail because the interrogation was a coercive

violation of Mr. Dallmann’s rights to protect against self-incrimination and to counsel. See supra,

Sec. I. Because those admissions were improperly acquired, the government cannot rely on the

same to argue that Mr. Dallmann waived his attorney-client privilege to the document, or any other

privileges that the government may assert were waived.

       The Government has argued in the past that Mr. Dallmann’s statements during the

interview constituted a complete waiver of his attorney-client privilege for anything related to

advice of counsel he received regarding avoiding copyright infringement. See, e.g., Gov’t Mot.

Re: Waiver of Attorney Client Privilege, Doc. No. 197 (Feb. 12, 2020). The Government relies




                                                11
Case 1:19-cr-00253-TSE Document 242 Filed 04/02/20 Page 12 of 16 PageID# 984



primarily on In re Grand Jury Subpoena, 341 F.3d 331 (4th Cir. 2003) in support of its argument.

This case, however, does not provide the support that the Government argues. In In re Grand Jury

Subpoena, the appellant offered certain privileged information as part of a consensual, voluntary

non-custodial interview. Id. at 337. The In re Grand Jury Subpoena court expressly found that the

interview was not coercive, thus could not protect the appellant from the waiver of his privilege.

Here, the facts are just the opposite. Mr. Dallmann was coerced in many ways, subtle and overt,

throughout the entirety of his detention and custodial interrogation. Accordingly, the Government

has not provided proper support for its unfounded claim that Mr. Dallmann waived all rights to

privilege on this issue.

III.    The search of Mr. Dallmann’s cellular phone was conducted through improperly coerced
        information

        During the raid, agents improperly confiscated Mr. Dallmann’s cellular phone, demanded

that he provided the unlock code for the same, and examined contents therein. As previously

described, Mr. Dallmann asked to speak to an attorney in response to an FBI agent’s request that

he provide the FBI with the unlock code to his cellular phone. The FBI denied Mr. Dallmann’s

request. Only then, once he believed he had no other choice but to comply, did Mr. Dallmann write

down the unlock code pursuant to which the phone was searched. As described infra, the FBI’s

failure to immediately stop the interview and comply with Mr. Dallmann’s request constituted a

violation of his rights, and prevents the government from using any evidence obtained form

information provided thereafter. Accordingly, any information that the FBI obtained from Mr.

Dallmann’s cellular phone must be suppressed.




                                                12
Case 1:19-cr-00253-TSE Document 242 Filed 04/02/20 Page 13 of 16 PageID# 985



                                        CONCLUSION


       For the foregoing reasons, Defendant Kristopher Lee Dallmann respectfully requests that

this honorable Court enter an order suppressing as evidence Mr. Dallmann’s statements made

during the interview, the Confiscated Document, and information pulled from Mr. Dallmann’s

cellular phone, and granting Defendant any further such relief that this Court deems necessary and

appropriate.




                                                    Respectfully Submitted,
                                                    Kristopher Dallmann
                                                    By Counsel

                                                           /s/
                                                    Vernida R. Chaney
                                                    Chaney Law Firm PLLC
                                                    4120 Leonard Drive
                                                    Fairfax, VA 22030
                                                    Tel. 703-879-6650
                                                    Fax 703-776-9008
                                                    vchaney@chaneylawfirm.com




                                               13
Case 1:19-cr-00253-TSE Document 242 Filed 04/02/20 Page 14 of 16 PageID# 986



                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 2, 2020, I will file the foregoing pleading with the Clerk of

the Court using the CM/ECF system, which will then send a notification of such filing (NEF) to

all parties.




                                                             /s/
                                                      Vernida R. Chaney
                                                      Chaney Law Firm PLLC
                                                      4120 Leonard Drive
                                                      Fairfax, VA 22030
                                                      Tel. 703-879-6650
                                                      Fax 703-776-9008
                                                      vchaney@chaneylawfirm.com




                                                14
Case 1:19-cr-00253-TSE Document 242 Filed 04/02/20 Page 15 of 16 PageID# 987




                             EXHIBIT A

                          (UNDER SEAL)
Case 1:19-cr-00253-TSE Document 242 Filed 04/02/20 Page 16 of 16 PageID# 988




                             EXHIBIT B

                          (UNDER SEAL)




                                     16
